DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel withdrawn claims 12 and 15-16.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A review of Applicant’s arguments in the Papers filed 8/31/2021 and a review of the instant claims has convinced the examiner that the claims are allowable over the applied prior art of record.
Claims 1-2, 4-11, 13-14 and 17-23 are allowed.  Withdrawn claims 11 and 13-14 are rejoined.
Regarding independent claim 1 and the dependent claims, the prior art fails to teach or suggest a method for the production of a flavor-enhancing composition, the method comprising the steps of: i) providing a dairy liquid; ii) nanofiltrating the dairy liquid to obtain a nanofiltration permeate; iii) concentrating the nanofiltration permeate by reverse osmosis and/or evaporation to produce a flavor-enhancing composition, the flavor-enhancing composition comprising at least 50 wt% lactose by dry weight and having a K:Na ratio of at least 2:1, wherein the nanofiltrating the dairy liquid uses a membrane having a molecular weight  cut-off of from 700 Da to 800 Da.
The closest prior art of Dudarev et al. (US 2016/0324175) teaches a method for the production of a flavor-enhancing composition, however, fails to teach the claimed method including the flavor-enhancing composition comprising at least 50 wt% lactose by dry weight and having a K:Na ratio of at 700 Da to 800 Da.
The other references of record do not teach or suggest the combined limitations not taught by Dudarev (‘175).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
September 16, 2021